Citation Nr: 0304232	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-15 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).


REMAND

On his October 2002 substantive appeal, VA Form 9, the 
veteran indicated that he wanted a videoconference hearing at 
the RO before a member of the Board.  An October 2002 VA 
letter to the veteran acknowledged his request for a hearing; 
however, there is no evidence of record indicating that the 
veteran was scheduled for such a hearing or that a 
videoconference hearing was conducted.  Further, the record 
does not reflect that the veteran has withdrawn his request 
for a hearing.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See 38 C.F.R. 
§ 19.9(a)(2).  The revisions to the regulations do not, 
however, provide for the Board to schedule hearings to be 
held before a member of the Board via videoconference.  The 
Board has determined, therefore, that remand of the case to 
the RO is required so that necessary arrangements may be made 
to schedule the veteran for a videoconference hearing at the 
RO before a member of the Board.  

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following:

The RO should schedule a videoconference 
hearing at the RO before a member of the 
Board, consistent with the request of the 
veteran.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



